                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

 UNITED STATES OF AMERICA,                        )
                                                  )
         Plaintiff,                               )     Crim. No. 6:13-CR-00031-GFVT-HAI-2
                                                  )
 V.                                               )
                                                  )
 ANDY RAY LEWIS,                                  )                     ORDER
                                                  )
         Defendant.                               )
                                                  )

                                       *** *** *** ***

       This matter is before the Court on the Report and Recommendation filed by United States

Magistrate Judge Hanly A. Ingram. [R. 1206.] Defendant Andy Ray Lewis has been charged

with three violations of his terms of supervised release. Id. at 2–3.

       In November 2014, this Court entered judgment against Mr. Lewis for one count of

conspiracy to distribute oxycodone. [R. 223 at 1.] Mr. Lewis was sentenced to twenty months

of imprisonment, followed by three years of supervised release. Mr. Lewis began supervision

for the first time on December 17, 2015. Mr. Lewis violated supervision through use of

methamphetamine, cocaine, Subuxone, hydrocodone/hydromorphone and buprenorphine. On

April 14, 2016, the United States Probation Office (USPO) issued a supervised release violation

report alleging seven violations. Mr. Lewis stipulated to all seven, and was sentenced to nine

months imprisonment, followed by three years of supervised release.

       Mr. Lewis’s second period of supervision began on January 19, 2017. Months later, on

April 25, 2017, USPO issued a violation report alleging two violations based on a positive urine

test for buprenorphine. Mr. Lewis again admitted the violations, and his supervised release was
revoked. Again, he was sentenced to nine months imprisonment and a three-year period of

supervised release. Additionally, a new condition was added to Mr. Lewis’s supervision: Mr.

Lewis was ordered to begin and ultimately complete a three-month inpatient drug treatment

program immediately upon release.

       On November 29, 2018, the USPO issued this most recent Supervised Release Violation

Report. This is Mr. Lewis’s third revocation. The Report alleges two violations. Violation #1

alleges that Mr. Lewis violated the condition that he refrain from unlawful use of any controlled

substance. This is a Grade C violation. Violation #2 is in relation to defendant’s alleged use of

methamphetamine. Mr. Lewis is charged with violation of the condition that he refrain from

committing another federal, state or local crime. This is a Grade B violation. An addendum to

the report charges a third violation. This, too, is a violation of the condition forbidding

commission of another federal, state, or local crime. This violation stemmed from a traffic stop,

conducted by an officer of the Williamsburg Police Department. Mr. Lewis was cited with

driving without a seat belt, improper windshield, no brake light, and possession of a controlled

substance. Again, this is a Grade C violation.

       On January 4, 2019, Mr. Lewis appeared before Magistrate Judge Ingram for his initial

appearance pursuant to Rule 32.1. [R. 311.] Mr. Lewis knowingly, voluntarily, and intelligently

waived his right to a preliminary hearing. Id. The United States made an oral motion for

detention, and Mr. Lewis did not argue for release. Id. Judge Ingram determined that detention

was required. Id. On January 9, 2019, Judge Ingram held a final revocation hearing wherein Mr.

Lewis knowingly, voluntarily, and intelligently stipulated to the violations alleged in the report

as well as the violation alleged in the addendum. [R. 314.] Subsequently, Judge Ingram

prepared a recommended disposition. [R. 315.]



                                                  2
         Judge Ingram determined that detention was required.                Id. On October 9, 2018,

Magistrate Judge Hanly A. Ingram held a final revocation hearing where Mr. Helbig competently

entered a knowing, voluntary, and intelligent stipulation to all alleged violations set forth in

Officer Greiwe’s report. [R. 1205.] Subsequently, Judge Ingram prepared a Recommended

Disposition. [R. 1206.]

         As an initial matter, Judge Ingram noted that revocation is mandatory because Mr. Lewis

was in possession of a controlled substance. 18 U.S.C. § 3583(g)(1). Mr. Lewis’s admitted

conduct qualifies as a Grade B violation with respect to the second violation, and a Grade C

violation with respect to the first and third violations. [R. 315 at 2.] With his criminal history of

II and a Grade B1 violation, Mr. Lewis’s range under the Revocation Table is 6–12 months. See

U.S.S.G. § 7B1.1(b). At the final hearing, the parties jointly recommended to the Court

revocation with eighteen months of imprisonment, not to be followed by an additional term of

supervised release. [R. 315 at 5.]

         Noting that revocation was mandatory, Judge Ingram considered the relevant §§ 3553

and 3583 factors in order to determine an appropriate revocation term of imprisonment. [R. 315

at 6.] Mr. Lewis’s underlying offense is a conviction for conspiracy to distribute oxycodone

which, although he was found to be a minimal participant, is a significant crime. Id. At

sentencing, Mr. Lewis received a downward departure on sentencing for his underlying offense.

As previously stated, Judge Ingram noted that this is Mr. Lewis’s third revocation proceeding.

This and Mr. Lewis’s previous revocations all stemmed from continued drug use. Judge Ingram



1
  See U.S.S.G. § 7B1.2(b) (“Where there is more than one violation of the conditions of supervision, or the violation
includes conduct that constitutes more than one offense, the grade of the violation is determined by the violation
having the most serious grade.”).

                                                          3
found that Mr. Lewis’s conduct was indicative of “an addict whose drug use poses a danger to

himself and others.” [R. 315 at 6.] Also important to Judge Ingrams analysis was the fact that

Mr. Lewis tends to violate his conditions of supervision very quickly following release. Id. Mr.

Lewis violated just four months into supervision the first time, and only three months the second

time. Despite spending the first three months of supervision in an inpatient drug treatment

program during his most recent period of supervision, he still ultimately violated his conditions

in a way that involves further drug abuse.

       In light of the aforementioned factors, Judge Ingram agreed with the parties’ position that

the Probation Office has done all it can to assist Mr. Lewis. Even court-ordered inpatient

treatment did not result in compliance with the conditions of supervision. Ultimately, Judge

Ingram agreed with the parties jointly proposed sentence of 18 months incarceration, with no

additional term of supervised release. Although the recommended sentence is above the

guidelines range, Judge Ingram and the parties agreed that an above-guidelines sentence in this

case was sufficient but not greater than necessary to address Mr. Lewis’s breach of trust in the

Court. Additionally, Judge Ingram found that no additional term of supervision was warranted.

Mr. Lewis violated his conditions of supervisions all three times he was released, and quickly.

The parties, Probation Office, and Judge Ingram agreed that nothing in Mr. Lewis’s history

suggests he would be able to comply with supervision in the future.

       Pursuant to Rule 59(b) of the Federal Rules of Criminal Procedure, the Report and

Recommendation advises the parties that objections must be filed within fourteen (14) days of

service. Id. at 16; see 28 U.S.C. § 636(b)(1). No objections to Judge Ingram’s Report and

Recommendation were filed within the appropriate time by either party. Instead, Mr. Lewis has

filed a waiver of allocution. [R. 316.]



                                                 4
       Generally, this Court must make a de novo determination of those portions of the Report

and Recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(c). But when no

objections are made, as in this case, the Court is not required to “review . . . a magistrate’s

factual or legal conclusions, under a de novo or any other standard.” See Thomas v. Arn, 474

U.S. 140, 151 (1985). Parties who fail to object to a magistrate judge’s report and

recommendation are also barred from appealing a district court’s order adopting that report and

recommendation. United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, the

Court has examined the record and agrees with Judge Ingram’s recommended disposition.

Accordingly, it is hereby ORDERED as follows:

       1.      The Report and Recommendation [R. 315] as to Defendant Andy Ray Lewis is

ADOPTED as and for the Opinion of the Court;

       2.      Mr. Lewis is found GUILTY of violations #1 and #2;

       3.      Violation #3 is dismissed as requested by the government;

       4.      Mr. Lewis’s Supervised Release is REVOKED;

       5.      Mr. Lewis is hereby sentenced to a term of incarceration of eighteen (18) months

with no term of supervised release to follow; and

       6.      Judgment shall enter promptly.

       This the 8th day of February, 2019.




                                                  5
